Citation Nr: 1039645	
Decision Date: 10/22/10    Archive Date: 10/27/10

DOCKET NO.  09-01 861	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUES

1.  Entitlement to service connection for the cause of the 
Veteran's death.

2.  Entitlement to dependency and indemnity compensation (DIC) 
benefits. 



REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S. Higgs, Counsel


INTRODUCTION

The Veteran served on active duty from September 1950 to June 
1952.  He died in  2007.  The appellant is his surviving spouse.

These matters are before the Board of Veterans' Appeals (Board) 
on appeal from a rating decision dated in March 2008 by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Springfield, Massachusetts.

This case was the subject of a Board remand dated in May 2010. 

Please note this appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

In a Board decision dated in May 2010, the appellant was granted 
accrued benefits based on a finding that entitlement to service 
connection for bilateral knee disability, diagnosed as bilateral 
total knee replacements due to osteoarthritis, was warranted 
based on evidence in the claims file and a pending appeal by the 
Veteran at the time of his death.  

Also in May 2010, the Board remanded the appellant's claims for 
service connection for the cause of the Veteran's death and DIC 
because development and readjudication of these claims required 
consideration of his newly service-connected bilateral knee 
disability.  Because the issue of service connection for the 
cause of Veteran's death must be resolved by analysis of all 
service-connected disorders, including newly service-connected 
bilateral knee disability, the Board remanded the claim to the RO 
via the Appeals Management Center (AMC) for further notice and 
readjudication. 

However, as is evident from an August 2010 supplemental statement 
of the case, the RO/AMC did not discuss or consider the Veteran's 
service-connected bilateral knee disability in further 
development and readjudication of the claims for service 
connection for the cause of the Veteran's death and DIC.  Any 
negative Board determination in this regard before RO/AMC 
readjudication taking into consideration service-connected 
bilateral knee disability may be prejudicial to the appellant's 
claims.  Bernard v. Brown, 4 Vet. App. 384 (1993).   

A remand of this matter is required due to the RO/AMC's lack of 
compliance with the Board's previous remand directing 
readjudication with consideration of the Veteran's service-
connected bilateral knee disability, diagnosed as bilateral total 
knee replacements due to osteoarthritis.  Stegall v. West, 11 
Vet. App. 268, 271 (1998) (absent a showing of non-prejudicial 
error, "a remand by . . . the Board confers on the veteran or 
other claimant, as a matter of law, the right to compliance with 
the remand orders.").

In addition, in the Board's May 2010 decision and remand, the 
RO/AMC was directed to provide the appellant proper VCAA notice 
with respect to her claim for service connection for the cause of 
the Veteran's death and DIC benefits, to include, among other 
things, notification of the conditions for which service 
connection was or is in effect as of the date of the Veteran's 
death.  See Hupp v. Nicholson, 21 Vet. App. 342 (2007) (38 
U.S.C.A. § 5103(a) notice for a DIC case must include: (1) a 
statement of the conditions, if any, for which a veteran was 
service-connected at the time of his or her death; (2) an 
explanation of the evidence and information required to 
substantiate a DIC claim based on a previously service-connected 
condition; and (3) an explanation of the evidence and information 
required to substantiate a DIC claim based on a condition not yet 
service-connected).  The May 2010 VCAA notice letter issued in 
this case is not sufficient in light the Board's prior remand and 
the Court's holding in Hupp, as it did not inform the appellant 
of the conditions for which service connection was or is in 
effect as of the date of the Veteran's death.  The appellant must 
be provided with a new VCAA notice letter that substantially 
complies with the Court's holding in Hupp and the Board's prior 
remand.  Stegall v. West, 11 Vet. App. 268, 271 (1998).

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2010).  
Expedited handling is requested.)

1.  Ensure that all notification and 
development actions required by 38 U.S.C.A. 
§§ 5102, 5103, and 5103A (West 2002) are fully 
satisfied.  See also Hupp v. Nicholson, 21 
Vet. App. 342 (2007).  

a) Provide the appellant written VCAA 
notice specific to her claims for DIC 
benefits and entitlement to service 
connection for the cause of the Veteran's 
death.  This must include the following:

(i) Notification of the conditions 
for which service connection was or 
is in effect as of the date of 
Veteran's death --

A.	Bilateral knee disability, 
diagnosed as bilateral knee 
replacements due to osteoarthritis 
(effective date and disability 
rating not currently indicated in 
the claims file);

B.	Bilateral sensorineural hearing 
loss, rated as noncompensably 
disabling from June 26, 1952, and 
as 100 percent disabling from March 
31, 2004, forward;

C.	Metatarsalgia, rated as 10 percent 
disabling from June 26, 1952, 
forward;

D.	Bilateral tinnitus, rated as 10 
percent disabling from March 31, 
2004, forward; and

E.	Malaria, rated as 10 percent 
disabling from June 26, 1952, to 
September 7, 1953, and 
noncompensably disabling from 
September 8, 1953, forward.

(ii) What is required to establish 
service connection for the cause of the 
Veteran's death based on conditions for 
which he is already service-connected;

(iii) What is required to establish 
service connection for the cause of the 
Veteran's death based on conditions for 
which service connection was not in 
effect during his lifetime.

(iv) What is required to establish 
entitlement to DIC benefits.

(b) The appellant must further be notified 
of the evidence that VA will seek to 
provide and that she is expected to 
provide.

(c) Request the appellant to identify all 
records of VA and non-VA health care 
providers that she contends may be relevant 
to her claim for service connection for the 
cause of the Veteran's death.  

(i) After obtaining any appropriate 
authorizations for release of medical 
information, the RO/AMC must any obtain 
records that have not been previously 
obtained from each health care provider 
the appellant identifies.  

(ii) The appellant must also be advised 
that with respect to private medical 
evidence she may alternatively obtain the 
records on her own and submit them to the 
RO/AMC.
  
2.  Thereafter, the RO/AMC must review the claims 
file and ensure that no other notification or 
development action, in addition to that directed 
above, is required.  This must include 
consideration of whether a VA medical opinion is 
required for a determination on the merits of the 
claim for service connection for the cause of the 
Veteran's death.  See 38 U.S.C.A. § 5103A(d).  If 
further action is required, the RO must undertake 
it before further adjudication of the claim.


3. Readjudicate the issues on appeal.  

Readjudication of the issues on appeal 
must take into account the Veteran's 
service-connected bilateral knee 
disability, diagnosed as bilateral total 
knee replacements due to osteoarthritis 
(see Board decision dated in May 2010), 
and the effective date and disability 
rating assigned for this disability.  

If any benefit sought remains denied, the 
appellant and her representative must be 
provided a supplemental statement of the case 
and an appropriate period of time for 
response.

Thereafter, subject to current appellate procedure, the case must 
be returned to the Board for further consideration, if otherwise 
in order.  No action is required of the appellant until she is 
otherwise notified by the RO.  By this action, the Board 
intimates no opinion, legal or factual, as to any ultimate 
disposition warranted in this case.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).


	(CONTINUED ON NEXT PAGE)







This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
VITO A. CLEMENTI
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).



